-747

        OFFICE        OF THE ATTORNEY    GENERAL     OF TEXAS
                                AUSTIN




Hon. Sam Bein
county Attorney
Leon county
Contervllle, Texas

Deer Mr. Ealnl



       Your regusoti ior an
hsrciin &at& kaa been roo



       1. can ttle                                 t county Auditor for
I&on county UJR se                                  per manth, mm& Ml-
amttobopaidb                                       rarrantcr?

                                                   Leon Ceuaty   appelat
a.u ludit.or   .aa4




                            ty karlllg a populatlen of tklxty-
                              000) hahablknts    ar ooer, acMx&-
                              ng Federal Camms, or haviag l far
                              en Zpi~Lioa Dollars ($lS,OOO,S#,OO),
                               to the last appiovod tar+ roll


       be county auditor, who shall hold Ma oiZioe i'ox two
       (2) p~fa, and who sEaI1 remita ae compsasatioa tar
       his t3sxvlcssOne %m¶red Twenty-flea Dollars (*US)
       for qkachmillion dollars, or mpejor potiioc Cber4bof 0n
       the aanase%d  v%h%tiO%,  th8 annual salary to be OUa-
       puted grm the last; appravad tar rell; Said lniattal
       salary frolp county funds ahall not ~XWM T-0     Thooi
       sand six Windred Dollars ($3,800). . ..*
    Hon. San Baln,       Page 92.


            Arti       1640,    Revieed   Civil    Statutso,    provide8     that:
                    TQhsn the Commleslonsro~      Court  of e oounty,         not
            mentioned    and rnumeratsd     In the prsoeding      Article       ahall
            detennlne     that an auditor    la a pub110 neoerslty          in the
            dlspatoh    of the oounty business,       and ehall    enter an
            ordar Upon the Eiinutea of said Court rully. eetting                 out
            the reaaona     and neoerelty    of an audltor,      and shell
            Oatma raid     order  to be oertlfled     to the Dietriot         Judge8
            IVvlng jdrlsdlotlon      in the oounty,     said Judge8 shall,
            if suoh reason be oonsldersd         good and suffloient,           ap-
            point a County Auditor,        a8 provided   in the 6uOOeeding
            ArtlOle, who rhall      qualify   and perform all the dutlee
            requlrad    of County Auditors      by the Laws of thlr State!
            provided,    said Judee ehall have the power to dlroontinue
            the offloe     of suoh County Auditor at any time after the
            rxQlratlon     of one year when it Is olearly         shown that
            ruoh auditor      18 not a pUbllo neoessltp       and hla servioes
            are not ocnmnensurate with hia salary          reoeired;      . . .”
           .Artlole    1646a,   Reviatd    Civil    Statutes,   reade      ae follows:
                    “The Commlssloners~     Court of any oounty under
            twenty-five     thoueand’populatlon~according        to the last
            United States       Censur nay make an arraneemsnt       or
            agreenent    with one or more other oountles         whereby all,
            Oountiets,    parties    to the arrangement    or agreement,
            me7 jointly     employ and oompeneate a rpeolal         auditor    or
            auditors    for the purpoees speolfled        In ArtlOlen    164S
            and 1646.      The oounty oommiasionere’       court of every
            oountg affsoted       by thie article    may have an audit made
            oi all the book@ of the county,          or any of them, at
            any time they may deed& whather suoh arrawemenfe
            oan be m&r wlth other oountlee           or not 1 provided     the
            dlstrlot    judge or grand jury 1x09 order said audit lf
            either    BO deelres.w
          We are informed by the Comptroller’s    orfioe    that Leon
    County had a population  of 19,tW3 inhabitants      according   to
    the la& United States   oeneus,  and a tax valuation      under  Fifteen                 Kil-
.   lion    Dollars.
           He bate been unablb to find any statute       empowering a oom-               ,
    tiS8iOnfJrE   court to employ a eltrk     to keep all accounts     in
    which the county le intereeted        and have en auditor    oheck them
    at regular    perlode.    Commlsoloners   courte are oourts Of limited
    jurlsdlotlon,     in that their authority    extends  only to matters
    pertaining    to the general   welfare   of their respective     counties
                                                   .-
 .




Hal. San Baln, Pago PS


and that thelr ptmen ue only ttoae upready or lmplledlyeon-
zrssd,uratihem by law, that     18, by the Constitutionend ntatuter
               . Al80 800 the eaaea OS sun Vajmr Eleotrlo Ll&ht
Co. t8. Deaea, SO SJ. 868; Ulll County t8. Hanllton 293 s.U.*
292; beetle Umber CO. ~8~ Camaie8lonermCourt of 3abLe County,       i
2S9 3.W. 668; Comlssionarr Court TBO Uallaoe, l5 S.V. (26) 535;
Sward w3. ?allm County, 246 S.U. 920.
     ArtAole l647, Revlso~Civil Statute8,read8 as r0lhte:            :
                                                                     ',
             *The districtJudges having jurlndlotlonin the            \
     oouaty, shall appointthe ownty audltat at a apeolal
     aeetingheld ror that purpose,a aajorlty     ruling1pro-
     tided, that if a nrajorltf  oi.suoh Jud@8 iall to agree
     upon the 6eleOtiOrl of sane pes8oa as aUditoX then
     either or aaid judgestihalloertlfy suoh raoi to the
     Governor,   who ahallthereuponappoint odlrsother
     tllatrlot  $xQge to aot and rote with the al’vmaeld
      judge8in the eeleotlonof suoh auditor.     The aotlon
      ahall then be reoorded in the alnutea of the dlotrlot
     court or the county and the clerk theroot &alleertll'y
     theeantstotheoonm&aelanere~~urt,wbloh shalloauee
     the mum to be reoordedin its minute8 togotherwith
     an order direotln&the paynmt of the aud1tor.aaalary.w
        la rlew 0r the rorf3g0bg    atatuteu, you are respeotfuUy ad-
vised    that    it la the o&dnlonor thlrr   dopartmreat
                                                       that Iaou   .
Cauatymey wloy a oounty -tot               under Art1010 1646, su a,
by O-              rith tbs phin rmaaQt0w     ~XW~S~OM 0r ati0 r0       -
l647 by reoordiagla lts.rPlnutea        the oertlfledcopy of the
mluutes       of the DlstrlatCourt appolntlngthe auditorand enter-
lag an order direct&g the payment of the auditor*asUary each
mopth as it mamaeat You ue rurther adoieedthat ii Iaon
cbiantyappointsan auditorunder the prcwislonrot Article1646,
that.elthertha.DistrlotJudge or the Comlsaloners Court oan-
not l'lxthe salaryof euoh auditor,ae the Le&lature has rixed
the salary or oountyauditorsby the plain provision8or hrtlole
 3.645. In that artiolela found a yardetlok by which-every
 oounty auditorts      6alnrymay be derinitelydetermined,exoept
 thow Moose aalarlesare rlred by numerous braoketamendcmts
 thereto, and by other brakketstatute8with whioh we are not
.here conoerned,'beoause      they do not apgly to LecinCounty.
             Aa Leon county has a populationunder twenty--ilYe
 thoumanillnhabltanta,you are further advised that the oo;nis-
                                      an arrangementby agreommt
 slonera oourt or Leon county nay nifika
.    .   .




Bon. 3nmEaln, page#I


rith one or mare o&r aountleawhereby all oo\ldt$ea,     part&a
to the WI%QgWUUlt  or ~reement,aay Jointlyenqloyand o-
psnrato a lpeolal audltar or audltOr6~for the purposes apeol-
fled in Artlola 1645 md ~rtlolo 1646 or the Cdealonara
Court or Zionxzounty may hate'en audit aada or all the books
or the oounty, or any or them, at any tlma thoy amy dealro,
uhether mob ar~onsnta     0~1 be amdo with other oountlea   qu
not  and the Cmm.la8loner~* Court may oontraot with suoh ape-
old auditar to pay him a reaBonabl0 ree tor hla le~loea     tor
mnk lng
     th olpeoial         mdlt.
                  Trusting   thht the rorf%Oing   answersyour Imp&Y,
wo       remain
                                             Your0 very truly